                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MATTHEW FONTENOT,                         )
Individually and on Behalf of All         )
Others Similarly Situated,                )                 4:17CV3113
                                          )
                    Plaintiff,            )
                                          )             MEMORANDUM
             v.                           )              AND ORDER
                                          )
MCNEIL INDUSTRIAL, INC.,                  )
                                          )
                    Defendant.            )
                                          )

       Magistrate Judge Bazis has issued a Findings and Recommendation (Filing No.
47) that Plaintiff’s Motion for Conditional Certification and Notice to Putative Class
Members (Filing No. 24) be granted. Defendant has filed an objection (Filing No. 57)
to the Findings and Recommendation. Whether reviewed de novo or under a “clearly
erroneous or . . . contrary to law” standard, I conclude that Magistrate Judge Bazis has
thoroughly and correctly analyzed the facts and the law, and the Judge’s Findings and
Recommendation should be adopted. Fed. R. Civ. P. 72 (Westlaw 2018). Accordingly,

      IT IS ORDERED:

      1.     The Findings and Recommendation (Filing No. 47) is adopted;

      2.  Defendant’s objection (Filing No. 57) to the Magistrate Judge’s Findings
and Recommendation is denied;

      3.  Plaintiff’s Motion for Conditional Certification and Notice to Putative
Class Members (Filing No. 24) is granted; and
      4.     While Defendant does not object to the Magistrate Judge’s Findings
regarding the Notice and Consent Forms (Filing No. 47 at CM/ECF pp. 5-7), the court
hereby clarifies that the Judge’s findings in this regard are adopted.

      DATED this 1st day of November, 2018.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                        2
